DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,282,621. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar subject matter, including:
In regards to claims 1, 9 and 10, claim 1 of the ‘621 patent discloses of a system comprising: an electronic device with a controllable operating state; an imaging device (that captures image data of an environment and that has) [with] an imaging resolution that isolates visual state of a targeted control interface in a field of view of the imaging device; (a control interface [Claim 9] that comprises a pairing identifier [Claim 10]) a control system communicatively coupled to the imaging device and the electronic device, the control system comprising a visually monitored interface control mode with configuration to: (identify the pairing identifier in the field of view of the image data and thereby detect the control interface,) interpret a visual state of the control interface, and modulate the operating state in coordination with the visual state. Claims 2-8 and 11-20 are also rejected as being dependent on claim 1 and may also directly correspond to claims 2-18 of the ‘621 patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2016/0242252).
In regards to claim 1, Lim discloses of a system comprising: an electronic device (10) with a controllable operating state: an imaging device (34) with an imaging resolution that isolates visual state of a targeted control interface in a field of view of the imaging device (see Paragraphs 0005, 0040, 0043, 0051-0052, 0054, 0063-0064, 0073, 0102, 0108, 0111-0114, 0116, 0126, 0129, 0137, 0153); a contra! system (for example 303 communicatively coupled to the imaging device (24) and the electronic device (10), the control system (30) comprising a visually monitored interface control mode with configuration to: interpret a visual state of the control interface (from 34), and modulate the operating state in coordination with the visual state (for example see Figs 4-5, BA, 9, 15 and Paragraphs 0005, 0040, 0064, 0102, 0108, 0144-0114, 0116).
In regards to claim 2, Lim discloses of the system of claim 1, wherein the imaging device (24) is a camera (or example see Paragraphs 6073, 0129, 0137}, and wherein the control system is further configured to: detect a control interface in the field of view, and wherein configuration to modulate the operating state in coordination with the visual state is restricted to modulate the operating state during detection of the control interface (for example see Figs 4-5, 84,9, 15 and Paragraphs 0040, 0064, 0102, 0168, 0474-0774, 0716).
In regards to claim 3, Lim discloses of the system of claim 2, wherein there are at least two types of detectable control interfaces, and wherein a first type of control interface has a first set of visual stales that are mapped to two distinct operating states (for example occupancy sensing, see Paragraphs 0004-0005, 0032, 0075, 6108-07109, O11, O113-0916, 0119, 0129, O32, 0137, 0152) and a second type of control interface that has a second set of visual states that are mapped to a range of operating states (for example ambient light sensing, see Paragraphs 0004-0005, 0032, 0073, 0074, 0108-0108, 0141, 01413, 0126-0128, 0137, 0152-0153).
In regards to claim 4, Lim discloses of the system of claim 2, wherein the imaging device captures image data of an environment, wherein the control system comprises configuration to configure a sub-region of image data as a location of the control interface (for example see Figs 4-5, 6A-B, 8A, 9, 15 and Paragraphs 0005, 0046, 0043, 0051-0052, 0054, 0063-0064, 0073, 0102, 0108, 0111-0114, 0116, 0126, 0129, 0137, 0153).
In regards to claim 5, Lim discloses of the system of claim 4, wherein the sub- region of the image data is automatically configured as the location of the control interface (for example see Paragraphs 0005, 0032, 0043, 0051-0054, 0113-0114).
In regards to claim 7, Lim discloses of the system of claim 2, wherein the imaging device comprises an optical system with a narrow field of view (for example see Paragraphs 0005, 0032, 0043, 0051-0054, 0079, 0113-0114, 0129, 0137).
In regards to claim 9, Lim discloses of the system of claim 2, further comprising a control interface (for example see Figs 4-5, 9-14 and 15).
In regards to claim 11, Lim discloses of the system of claim 9, wherein the control interface is a non-electric element (for example see Figs 4-6B, 9, and 15; the illumination area is a non-electric element).
In regards to claim 12, Lim discloses of the system of claim 9, wherein the control interface comprises at least one interaction region, wherein the interpretation of visual state comprises configuration to detect a user gesture within the interaction region, and wherein the pairing of a detected gesture and the interaction region map to a targeted operating state (for example see Paragraphs 0004-0005, 0032, 0075, 0108-0109, 0111, 0113-0116, 0119, 0129, 0132, 0137, 0152, occupancy/movement sensing in area of interest).
In regards to claim 14, Lim discloses of the system of claim 2, wherein configuration to interpret a visual state of the control interface comprises configuration to detect a set of visual physical states of a control interface (i.e. physical occupancy and/or ambient lighting levels, for example see Paragraphs 0004-0005, 0032, 0073, 0075, 0108-0109, 0111, 0113-0116, 6126-0129, 0132, 0137, 0152-0153}.
In regards to claim 15, Lim discloses of the systern of claim 2, wherein conflagration to interpret a visual state of the control interface comprises configuration to detect a visual gesture with an interaction region of the control! interface (for example see Paragraphs 0004-0005, 0082, 0075, 0108-0109, 0111, 0113-0116, 0119, 0128, 0132, 0137, 0152, occupancy/movement sensing).
In regards to claim 16, Lim discloses of the system of claim 2, further comprising an ambient activity sensor, and wherein the control system comprises activating the visually monitored interface control mode upon activation of the ambient activity sensor (for example see Paragraphs 0004-0008, 0032, 0073, 0075, 0108-0109, 0111, 0113- 0116, 0109, 0126-0128, 0136-0137, 0152-0153, ambient lighting and occupancy/movement sensing).
In regards to claim 17, Lim discloses of the system of 1, further comprising a directable housing that at least partially encases the imaging device and couples to the electronic device (for example see Figs 1-6B).
In regards to claim 19, Lim discloses of the system of claim 1, wherein the electronic device (10) is a lighting device, and wherein the operating state is an illumination state of the lighting device (for example see Figs 1-6A-B, 9, 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0242252) in view of Ure et al. (US 2015/0097961).
In regards to claim 6, Lim discloses of the system of claim 4 as found within the explanation above.
However, Lim does not explicitly disclose of wherein the control system is further configured to detect a second control interface in a second sub-region of image data, interpret the visual state of the second control interface, and wherein modulation of the operating state is further modulated in coordination with the visual state of the second control interface.
Ure discloses of a system comprising: an electronic device (100-1-100-N} with a controllable operating state; an imaging device (192) with an imaging resolution that isolates visual state of a targeted control interface In a field of view of the imaging device (see Figs 9-11}; a control system (for example see Fig 3) communicatively coupled to the imaging device (102) and the electronic device (100), the control system (Fig 3) comprising a visually monitored interface control mode with configuration to: interpret a visual state of the control interface, and modulate the operating slate in coordination with the visual state (for example see Paragraphs 0031, 0037, 0100, monitored switches}, wherein the control system is further configured to detect a second control interface (for example see Fig 2B, multiple devices 100-1-100-N} in a second sub-region of image data, and interpret the visual state of the second control interface and modulate the operating state in coordination with the visual state of the second control interface (for example see Fig 2B and Paragraphs 0027-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date to detect a second control interface and modulate according to the operating state of the second control interface as taught by Ure to allow for monitoring and control of a larger and more vast area of the system.
In regards to claim 8, Lim discloses of the system of claim 2 as found within the explanation above.
However, Lim does not explicitly disclose of the system further comprising a pairing indicator that is configured to signal pairing state of the system.
Ure discloses of a system comprising: an electronic device (100) with a controllable operating state; an imaging device (102) with an imaging resolution that isolates visual state of a targeted control! interface in a field of view of the imaging device (see Figs 9-11}: a control system (for example see Fig 3) communicatively coupled to the imaging device (102) and the electronic device (100), the control system (Fig 3) comprising a visually monitored interface control mode with configuration to: interpret a visual state of the control interface, and modulate the operating state in coordination with the visual state (for example sea Paragraphs 0031, 0037, 0100, monitored switches}, wherein devices are paired to the electronic device and are indicated in an interface (for example see Figs 2A-B, 3, 6A, 8-11 and Paragraphs 0031, 00368-0038, 0040, 0052, 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have indicate pairing as taught by Ure for facilitating identification of accessories that are already paired to the device.
In regards to claim 20, Lim discloses of the system of claim 19 as found within the explanation above.
However, Lim does not explicitly disclose of wherein the control interface is a bi- stable light switch.
Ure discloses of & system comprising: an electronic device (100) with a controllable operating state; an imaging device (192) with an imaging resolution that isolates visual state of a targeted control interface in a field of view of the imaging device (see Figs 9-11}; a control system (for example see Fig 3) communicatively coupled to the imaging device (102) and the electronic device (100), the control system (Fig 3) comprising a visually monitored interface control mode with configuration to: interpret a visual state of the control interface, and modulate the operating state in coordination with the visual state, wherein the control interface is a bi-stable light switch (for example see Paragraphs 0031, 0037, 0100, monitored switches).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the control interface being a bi-stable light switch as taught by Ure for controlling and monitoring the intended illumination of the system.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0242252) in view of Guan et al. (US 2017/0108236).
In regards to claim 18, Lim discloses of the system of claim 17 as found within the explanation above, wherein the device interface source is a light source/optical system (utilizing an ambient light sensor, for example see Paragraphs 0004-0005, 0032, 0073, 0075) with a narrow field of view (for example see Figs 4-5, 6A- 6B, 8A, 9, 15 and Paragraphs 0005, 6040, 0043, 0051-0052, 0054, 0063-0064, 0073, 0102, 0108, 0111-0114, 0116, 0126, 0129, 0137, 0153), and wherein the control! elements are configured to modulate the operating state in synchronization with that of the light source (for example see Paragraphs 0138, 0144).
However, Lim does not explicitly disclose of wherein the imaging device/visual sensing system comprises 4 photodiode light sensing system
Guan discloses of an electronic device with an image sensing device using ambient light sensor to detect/monitor light (for example see Paragraphs 0005, 0103), wherein an example of an ambient light sensor comprises a photodiode (for example see Paragraph 0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a photodiode light system as taught by Guan for controlling the illumination of the system by providing sensed light from the photodiodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844